In an action by a subcontractor against the general contractor and the surety company on its bond, to recover damages allegedly sustained by reason of delays and interference during the performance of a construction contract, the defendants appeal from an order of the Supreme Court, Westchester County, entered September 1, 1959, denying their motion for partial summary judgment dismissing the second cause of action. Order affirmed, with $10 costs and disbursements. No opinion. Beldock, Acting P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.